Per Curiam.
This is a second rule to show cause. On the previous rule the verdict was set aside. If this present verdict is a concurring one we are required to dismiss the rule, following Brown v. Paterson Parchment Paper Co., 69 N. J. L. 474. It is clearly concurring on the question of liability. It is equally clear that it is not concurring on the question of the amount of that liability; the jury- in the later trial awarded much higher damages than in the former.
*14We think, however, that under -the circumstances, two juries having found a verdict in favor of the plaintiff for large amounts, we ought not to interfere since the amount of the damages is properly a jury question.
Let -the rule be discharged, with costs.